NOTICE
                                      2022 IL App (5th) 220446-U
                                                                                          NOTICE
 Decision filed 11/07/22. The
                                                                               This order was filed under
 text of this decision may be               NO. 5-22-0446                      Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                  not precedent except in the

 Rehearing or the disposition of
                                               IN THE                          limited circumstances allowed
 the same.                                                                     under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

In re M.S., a Minor                       )     Appeal from the
                                          )     Circuit Court of
(The People of the State of Illinois,     )     Champaign County.
                                          )
       Petitioner-Appellee,               )
                                          )
v.                                        )     No. 20-JA-90
                                          )
Robert S.,                                )     Honorable
                                          )     Brett N. Olmstead,
       Respondent-Appellant).             )     Judge, presiding.
______________________________________________________________________________

          JUSTICE BARBERIS delivered the judgment of the court.
          Justices Welch and Vaughan concurred in the judgment.

                                             ORDER

¶1        Held: The circuit court’s findings that respondent father was an unfit parent and that
                termination of his parental rights was in the minor’s best interest were not against
                the manifest weight of the evidence.

¶2        Respondent, Robert S., appeals from the judgment of the circuit court of Champaign

County terminating his parental rights to his biological minor child, M.S. On appeal, Robert S.

argues that the court’s findings that he was an unfit parent and that it was in M.S.’s best interest to

terminate his parental rights were against the manifest weight of the evidence. For the following

reasons, we affirm the judgment of the circuit court.




                                                  1
¶3                                         I. Background

¶4       Robert S. and Heather O. 1 had one child, M.S., born on September 7, 2020. The Illinois

Department of Children and Family Services (DCFS) took protective custody of M.S. on

September 21, 2020.

¶5       On September 22, 2020, the State filed a petition for adjudication of neglect, alleging that

M.S. was neglected pursuant to section 2-3(1)(b) of the Juvenile Court Act of 1987 (Juvenile Court

Act) (705 ILCS 405/2-3(1)(b) (West 2020)), because M.S. was in an injurious environment when

she resided with Heather O. and/or Robert S. in that the environment exposed M.S. to substance

abuse.

¶6       Also, on September 22, 2020, DCFS filed a shelter care report, which indicated that DCFS

received a hotline call regarding M.S. on September 15, 2020. The caller reported that M.S.

experienced prematurity complications and withdrawal symptoms after birth due to in utero

exposure to drugs of dependence. The report indicated that Heather O. tested positive for opiates

and cannabis at the time of M.S.’s birth. The report further indicated that Heather O., who suffered

from a heart infection due to intravenous drug usage, tested positive for opiates and benzodiazepine

when admitted to the hospital shortly before M.S.’s birth. Hospital officials did not prescribe the

substances to Heather O. and suspected that Robert S. brought the substances into the hospital for

Heather O. Robert S. admitted during an interview on September 21, 2020, that he sporadically

used heroin, and that he last used heroin the day prior. The report indicated that Robert S. and

Heather O. resided together with Heather O.’s mother, who suffered from dementia.




         1
        Although Heather O.’s parental rights were also terminated, she was not a party to this appeal.
Accordingly, we limit our recitation of the facts to those relevant to our disposition of the instant appeal.
                                                     2
¶7     Prior to the shelter care hearing on September 22, 2020, the circuit court entered an order

appointing a guardian ad litem (GAL) for M.S. Heather O. did not appear at the hearing, but Robert

S. appeared with court appointed counsel. Following the hearing, the court entered a temporary

custody order, placing temporary custody of M.S. with DCFS.

¶8     On November 2, 2020, DCFS prepared a family service plan, which indicated that the case

opened due to concerns of substance abuse by both parents. The service plan required Robert S.

and Heather O. to cooperate with DCFS and the Center for Youth and Family Solutions (CYFS)

in order to successfully complete all recommended services. The service plan required both parents

to perform the following tasks: complete parenting classes; complete domestic violence classes;

complete a substance abuse assessment; follow all recommendations and treatment plans from the

substance abuse assessment; present for random drug screens; engage in individual counseling;

follow all recommendations and treatment plans from individual counseling; and participate in

weekly supervised visitation with M.S.

¶9     On January 7, 2021, the State filed a first amended petition for adjudication of neglect,

which alleged two counts. In count I, the State again alleged that M.S. was neglected because she

was in an injurious environment when she resided with Heather O. and/or Robert S. in that the

environment exposed M.S. to substance abuse. In count II, the State alleged that M.S. was

neglected when she resided with Heather O. in that M.S. had a medical diagnosis at birth of

withdrawal symptoms from narcotics or barbiturates.

¶ 10   The matter proceeded to an adjudicatory hearing, which began on January 7, 2021, and

concluded on January 22, 2021. At the hearing, both parents admitted and stipulated to the State’s

allegation of neglect in count I, for which the circuit court found a factual basis in the shelter care

report. The court entered an adjudicatory order on January 22, 2021, dismissing count II of the


                                                  3
petition and finding that the State proved, by a preponderance of the evidence, the allegations in

count I of the petition.

¶ 11    On February 9, 2021, DCFS filed a dispositional hearing report, which was prepared by

CYFS caseworker Jamie Buskirk. Buskirk noted in the report that Robert S. and Heather O.

continued to reside together with Heather O.’s mother in a two-bedroom duplex, and that Robert

S. received monthly disability benefits in the amount of $800. Buskirk indicated that both parents

were in the process of beginning the classes and counseling recommended in the family service

plan. Buskirk noted that both parents completed a substance abuse screen on November 18, 2020,

and that she referred both parents to Rosecrance to complete a substance abuse assessment.

Buskirk noted that Robert S. voluntarily completed the assessment in October 2020, prior to the

substance abuse screen. Buskirk noted that Rosecrance recommended intensive outpatient

treatment for Robert S., and that she completed a referral for Robert S. on January 1, 2021. Buskirk

also noted that CYFS placed Robert S. and Heather O. on a drug screen calendar and call-in system

beginning on October 6, 2020, and November 4, 2020, respectively. Buskirk indicated that both

parents failed to appear for the majority of their scheduled drug screens, and that both parents

tested positive for various substances on dates they appeared for drug screens. Buskirk indicated

that both parents presented for weekly supervised visits with M.S., and that both parents

occasionally fell asleep during the visits. Buskirk additionally noted that M.S. resided in substitute

care with a paternal relative, and that M.S. appeared “very bonded and comfortable with her

caregiver.”

¶ 12    On February 17, 2021, the circuit court held a dispositional hearing. On February 18, 2021,

the court entered a dispositional order, adjudicating M.S. neglected and making her a ward of the

court. The court placed M.S. in the custody and guardianship of DCFS.


                                                  4
¶ 13   On May 27, 2021, DCFS filed a permanency hearing report, which was prepared by CYFS

caseworker Lasiema Burton and approved by case supervisor Natasha Mables. Burton noted that

both parents were currently engaged in all recommended services, aside from domestic violence

counseling. Burton also noted that both parents engaged in weekly visitation with M.S., and that

both parents remained awake during recent visits. Burton noted, however, that both parents failed

to appear for multiple drug screens and that both parents tested positive for various substances on

multiple occasions from February to May 2021. Specifically, Burton noted that Robert S. missed

two drug screens in May 2021 due to a “[m]ix up with CYFS front desk,” and tested positive for

methadone on May 14, 2021. Robert S. reported that he recently signed up to receive methadone

treatment through Recovery Concepts. Burton indicated that neither parent fully corrected the

conditions which brought M.S. into care, and that both parents needed to continue the

recommended services. Burton recommended a permanency goal of return home within 12

months.

¶ 14   On June 3, 2021, the circuit court held a permanency hearing. Following the hearing, the

court entered a permanency order, finding that neither parent made reasonable and substantial

progress or reasonable efforts toward returning M.S. home. The court ordered both parents to

continue to engage in the recommended services and to maintain sobriety. The court set a

permanency goal of return home in 12 months.

¶ 15   On August 30, 2021, CYFS caseworker Ashley Kerns, in coordination with DCFS,

prepared a family service plan, which summarized the progress of Robert S. and Heather O. Kerns

indicated in the service plan that both parents continued to engage in the recommended services,

aside from domestic violence counseling. Kerns noted that both parents planned to begin domestic

violence counseling after they completed their current services. Kerns noted that both parents


                                                5
participated in parenting classes and appeared for weekly supervised visits with M.S. without

issue. Accordingly, Kerns rated the progress of both parents on the recommended parenting classes

and visitation as satisfactory. However, Kerns indicated that both parents inconsistently attended

substance abuse and individual counseling. Kerns further indicated that both parents missed

multiple drug screens and continued “to struggle with substances” at that time. Thus, Kerns rated

both parents’ overall progress as unsatisfactory.

¶ 16   On September 23, 2021, DCFS filed a permanency hearing report, which was prepared by

Kerns. Kerns indicated in the report that both parents made reasonable efforts towards the goal of

return home but that threats continued to exist. Kerns noted that Robert S. and Heather O.

completed the recommended parenting classes in September 2021, and that both parents planned

to begin the previously recommended domestic violence classes. Kerns noted that both parents

attended weekly supervised visitation with M.S. without issue. Both parents also continued to

engage in substance abuse and individual counseling, but their attendance remained inconsistent.

Kerns additionally noted that both parents failed to appear for seven drug screens, and that both

parents tested positive for multiple substances from June 7, 2021, to September 8, 2021. With

regard to Robert S., Kerns noted that he tested positive for methadone at each drug screen but

indicated that methadone was prescribed to him as treatment. Robert S. also tested positive for

alcohol on June 16, 2021, July 6, 2021, July 8, 2021, and August 25, 2021. Robert S. additionally

tested positive for alcohol and tetrahydrocannabinol (THC) on August 5, 2021, August 31, 2021,

September 3, 2021, and September 8, 2021. Kerns recommended that the permanency goal remain

return home in 12 months.

¶ 17   On September 30, 2021, the circuit court held a permanency hearing. Following the

hearing, the court entered a permanency order, finding that both parents made reasonable efforts


                                                    6
toward returning M.S. home but that neither parent made reasonable and substantial progress

toward returning M.S. home. The court ordered both parents to consistently engage in services and

maintain sobriety. The court ordered that the permanency goal remain return home within 12

months.

¶ 18   On January 13, 2022, DCFS filed a permanency hearing report, which was prepared by

Kerns. Kerns indicated that both parents made reasonable efforts towards the return home goal but

that neither parent made satisfactory progress on their respective service plan tasks. Kerns noted

that both parents were engaged in the recommended services but continued to abuse substances.

Kerns noted that Robert S. continued to test positive for THC, alcohol, and methadone.

Specifically, Robert S.’s drug screen results revealed the following: a positive screen for THC and

methadone on October 4, 2021; a positive screen for alcohol, methadone, and THC on October 12,

2021; failure to appear due to incarceration on October 22, 2021, and October 28, 2021; positive

screens for methadone and THC on November 11, 2021, and November 16, 2021; failure to appear

on November 24, 2021, December 2, 2021 due to quarantine, December 6, 2021 due to quarantine,

and December 17, 2021; a positive screen for alcohol, methadone, and THC on December 22,

2021; failure to appear due to a mistake by caseworker on December 27, 2021; and a positive

screen for alcohol, methadone, and THC on December 28, 2021. Kerns recommended a

permanency goal of return home within 12 months.

¶ 19   Kerns attached to the permanency report a family service plan she prepared on January 4,

2022. The service plan indicated that both parents completed the recommended parenting classes

and continued weekly supervised visitation with M.S. without issue. Accordingly, both parents

received satisfactory ratings for the recommended parenting classes and visitation. Kerns noted




                                                7
that Robert S. began domestic violence services and was scheduled to begin “the CHANGE

program” but had not yet received a start date. Kerns included the following evaluation narrative:

       “[Heather O.] and [Robert S.] continue to struggle with substances. [Heather O.] and

       [Robert S.] are engaging in substance abuse services at this time. [Robert S.] and [Heather

       O.] are in Domestic [sic] violence services, but had a domestic violence incident on

       10/19/2021 that resulted in [Robert S.] getting arrested. Domestic violence services are not

       completed, individual counseling is inconsistent, and substance abuse service is

       inconsistent as well.”

Thus, Kerns rated the overall progress of both parents as unsatisfactory.

¶ 20   On January 20, 2022, following a hearing, the circuit court entered a permanency order.

The court found that neither parent made reasonable and substantial progress or reasonable efforts

toward returning M.S. home. The court ordered both parents to consistently engage in services and

maintain sobriety. The court ordered that the permanency goal remain return home within 12

months.

¶ 21   On February 15, 2022, the State filed a motion to terminate parental rights. The State

alleged that both parents were unfit, as defined in section 1(D)(m)(i) of the Adoption Act (750

ILCS 50/1(D)(m)(i) (West 2020)), in that they failed to make reasonable efforts to correct the

conditions that were the basis for M.S.’s removal during any nine-month period after the

adjudication of neglect. The State also alleged that both parents were unfit, as defined in section

1(D)(m)(ii) of the Adoption Act (id. § 1(D)(m)(ii)), in that they failed to make reasonable progress

toward M.S.’s return during any nine-month period after the adjudication of neglect. The State

identified the relevant nine-month period for both allegations as the time period from May 15,

2021, to February 15, 2022.


                                                 8
¶ 22   On February 16, 2022, the circuit court addressed the motion to terminate at a hearing,

where both parents were present with counsel. In a docket entry, 2 the court noted, “Motion seeking

finding of unfitness and termination of parental rights to be filed. Admonitions heard. Court finds

the respondent parents understand the same.”

¶ 23   On April 22, 2022, the circuit court held a fitness hearing. The State called Ashley Kerns

to testify at the hearing. Kerns testified that she became involved in the case in July 2021, and she

took over the case in August 2021. At all relevant times, Robert S. and Heather O. resided with

Heather O.’s mother in a two-bedroom duplex. Neither Heather O. nor Robert S. were employed,

but Robert S. received monthly disability payments. Kerns did not find the duplex appropriate for

M.S. because “[t]hey didn’t have a room for [M.S.] or a crib or necessary bottles or toys for [M.S.]”

Kerns also expressed concerns about Robert S. and Heather O. residing together. Specifically,

Kerns was concerned of a potential domestic violence situation and believed the two were in an

“unhealthy, controlling relationship.” Kerns explained that Robert S. exhibited signs of control

over Heather O. in that he controlled all communications with CYFS and DCFS. Kerns conducted

separate visits with Robert S. and Heather O. following a domestic violence incident in October

2021. Robert S. and Heather O. both claimed that the incident resulted from a misunderstanding

with a neighbor. Kerns never considered allowing Robert S. and Heather O. unsupervised

visitation with M.S. due to their substance abuse issues.

¶ 24   Kerns next testified regarding Robert S.’s progress on the tasks set forth in the family

service plan. Robert S. finished parenting classes in September 2021 but had not begun domestic

violence classes as of February 15, 2022. Robert S. attended individual counseling at CYFS, but

his attendance was inconsistent. Robert S. indicated to Kerns that he understood it was important



       2
           A transcript of the proceedings was not included in the record on appeal.
                                                      9
to maintain sobriety but continued to use substances throughout the case. When asked to specify

the substances Robert S. used, Kerns responded, “Alcohol and THC.” Kerns never considered

placing M.S. in Robert S.’s care due to his substance use, his history of domestic violence, and his

failure to complete the necessary services. Kerns explained that both parents tested positive for

THC and alcohol on days when they had supervised visits with M.S. When Kerns confronted

Robert S. about the test results, Robert S. became defensive. Robert S. advised Kerns that he knew

parents who used alcohol and THC but were still good parents.

¶ 25     On cross-examination, Kerns admitted that Robert S. consistently engaged in supervised

visitation with M.S. throughout her involvement in the case. Kerns agreed that the visits “were

good.”

¶ 26     The circuit court admitted the family service plan, dated August 30, 2021, into evidence at

the hearing over the objection of Robert S. and Heather O.’s respective counsels. Thereafter, the

State moved to continue the hearing for the testimony of a witness who failed to appear at the

hearing. The court granted the State’s motion.

¶ 27     On May 11, 2022, the fitness hearing resumed. At the outset of the hearing, Robert S. made

an oral motion for the appointment of new counsel, which the circuit court denied. The State called

case supervisor Natasha Mables to testify at the hearing. Mables testified that she supervised

M.S.’s case from April 2021 to March 2022. During that time, Robert S. and Heather O. resided

together and both parents were actively engaged in the recommended services. Robert S. was

actively engaged in substance abuse treatment, but Mables noted ongoing concerns about Robert

S. “being forthcoming about his substance use” during her involvement in the case. Mables

discussed the results of Robert S.’s drug screens with him, and he acknowledged his continued use

of alcohol. Mables reminded Robert S. that he needed to refrain from substance use throughout


                                                 10
the case. Robert S. indicated that he understood, but Mables never saw a change in Robert S.

Mables further noted that Robert S. did not consistently attend individual counseling sessions.

Robert S. advised Mables that he had difficulty attending counseling because Heather O. was

unable to travel by bus due to health issues. Mables noted, however, that Robert S.’s counseling

sessions were separate from Heather O.’s sessions and, thus, he could have attended the sessions

without Heather O. Robert S. advised Mables that he planned to complete the domestic violence

courses after he finished his other services. Mables reported that Robert S. consistently attended

visitation with M.S. Mables noted that Robert S. fell asleep during the initial visits, but that Robert

S. corrected the issue. Mables expressed concerns about the relationship between Robert S. and

Heather O., explaining that the two were “very codependent and there might have been some

overreliance on each other.”

¶ 28   Next, Robert S. testified on his own behalf. Robert S. explained that the caseworker

provided him with a bus pass to assist with transportation to and from the recommended services.

Robert S. claimed that he attended counseling regularly but there were times his assigned counselor

was unavailable. Robert S. testified that he completed the recommended parenting courses in

September 2021, and that he regularly attended visitation with M.S. Robert S. explained that the

visits with M.S. went well and that he occasionally fell asleep because he took methadone to “get

off the heroin.” Robert S. planned to begin domestic violence counseling after he completed the

other services. Robert S. claimed that his “whole week was always full” due to the parenting

courses, individual counseling sessions, and substance abuse counseling sessions. He explained

that both he and Heather O. suffered from medical issues and that they both missed medical

appointments due to the scheduled courses and counseling sessions.




                                                  11
¶ 29   After considering the parties’ closing arguments, the circuit court found the State proved,

by clear and convincing evidence, that both parents were unfit. In doing so, the court stated as

follows:

              “The problem was from the very beginning substance abuse by both of these

       parents. It—for each of them that was the problem. Each of these parents, [Heather O.],

       [Robert S.], substance abuse, and it was affecting their home environment, affected the

       environment that they could provide for M.S.

              They were involved, as I said, in parenting. They finished those. They were

       involved in individual counseling though their attendance was inconsistent. They were

       involved for periods of time in substance abuse treatment but inconstantly with that, too,

       and the screens were consistently a problem that was discussed with them by two different

       caseworkers.

              Visits they attended regularly, regularly and consistently. I’ve heard testimony

       about [Robert S.] nodding off during visits. The explanation he’s given is because of

       medication, specifically methadone, that was part of a substance abuse treatment protocol

       for him that was helping with his heroin addiction which that—that whole process and his

       participation in that substance assisted—or, medication assisted treatment I don’t think any

       of that informs the decision of the Court here today because that wasn’t the substance or

       substances that were creating the problem during this nine-month period.

              The substances that were creating the problem during this nine-month period were

       alcohol and THC, and the count to which both of these parents stipulated back at the time

       of adjudication was about substance abuse affecting the home environment and the

       substances we’re talking about were alcohol and THC. And what happened—and again I


                                               12
don’t mean to lump the parents together. As I said, the State has the burden for each of

these parents, but their situation and the way they approached that problem was

inextricably intertwined. They remained together in this relationship and they remained

together in their relationship with alcohol and their relationship with THC, and that

relationship continued throughout that nine-month period and what they both did was

engage in every services as they could trying to overcome the logistical difficulties that

they had while consistently maintaining their relationship with alcohol and THC.

       They completed the parenting because the parenting had no pressure to quit. They

were engaged in the individual counseling inconsistently because there wasn’t pressure

there to quit, either. They were engaged inconsistently in substance abuse treatment

because there is pressure there to quit and they were not about that. The screens were

consistently a problem that was discussed with them and they alternated between—and this

as for both of them. They alternated between recognizing there’s a problem and they need

to quit and then alternately not recognizing that it was a problem at all.

       There were times that they said—this comes from the testimony of Ms. Kerns.

There were times they said they needed to be sober. There were times that they said they

didn’t understand why they would have to be sober, stop using alcohol, THC, because they

didn’t understand how that affected their parenting skills. To them they could continue to

parent even though they continued to drink and use THC in whatever manner they chose.

       [Robert S.] said to Ms. Kerns that he knew parents who used substances and they’re

still good parents. He didn’t understand how that’s the problem. That was the problem.

That was the problem from the get-go of this case, and it—I would submit that the evidence

shows one specific fact in how that problem’s reflected.


                                         13
               They—both of these parents established a life for themselves where they made

       room for alcohol, consistent constant alcohol use. They both made room for THC,

       consistent constant THC use. They made zero room in their life for [M.S.] Zero.”

The court went on to state that, although visitation with M.S. went well, both parents came to visits

“completely unprepared with anything.” The court noted that the foster parent brought all

necessary supplies for the visit. The court also stated as follows:

               “Their home had no place for [M.S.] No room, no crib, no diapers. None of that

       was there for [M.S.] They were never in a position to do that because they didn’t have room

       in their life for [M.S.] That room was being taken up by something else, alcohol and THC,

       and they never made sincere concerted effort to address that problem and achieve a point

       where they could maintain sobriety. They established for themselves a role, and the role

       wasn’t somebody who could be full-time parent. The role was somebody who could be part

       of [M.S.’s] life and have occasional contact with M.S. but could never be in a position to

       be the person who’s full-time responsible for the safekeeping and caregiving for this very

       young child.

               That is lack of reasonable efforts. That is lack of reasonable progress. The State has

       proven by clear and convincing evidence both of the counts of the motion as to each of the

       Respondent Parents.”

¶ 30   On June 6, 2022, Kerns filed a best interest report, which included her recommendation

that both parents’ parental rights to M.S. be terminated. In addition to noting that both Robert S.

and Heather O. failed to prove their abilities to safely parent M.S. due to their continued substance

abuse throughout the case, Kerns summarized M.S.’s current foster placement with a relative as

follows:


                                                 14
       “[M.S.] continues to do well in her foster placement with her paternal cousin. [M.S.]

       appears to be very bonded with foster parent. There have been no concerns with [M.S.] at

       her foster placement. Foster parent has proved to be able to provide [M.S.] with a loving

       and caring environment. Foster parent has expressed wanting to adopt [M.S.] in order to

       achieve permanency. [M.S.] has had all her needs met while in the foster home. [M.S.] has

       her own room, bed, and toys at her foster home. Foster parent has shown her commitment

       to [M.S.] and is willing to adopt [M.S.]”

¶ 31   On June 30, 2022, the circuit court held a best interest hearing. At the outset of the hearing,

the court reviewed the results of drug screens completed by the parents on May 12, 2022. The

court noted that Heather O. tested positive for alcohol and THC. The court also noted that Robert

S. tested positive for cocaine, THC, and alcohol. The GAL recommended that the court find it in

the best interest of M.S. that the parental rights of Heather O. and Robert S. be terminated. Robert

S.’s counsel requested that the court find it was not in the best interest of M.S. to terminate Robert

S.’s parental rights, arguing that Robert S. maintained visitation with M.S. and devotion to her.

¶ 32   The circuit court initially explained that the best interest hearing focused on M.S., not the

conduct of Robert S. and Heather O. The circuit court next reviewed the statutory best interest

factors, beginning with the physical safety and welfare of the child. The court noted that it was

clear throughout the case that neither parent was in a position to provide for M.S., and that there

was “no point visible on the horizon where they’d be able to do that.” While both parents appeared

to reside in a stable residence, the court noted that both parents were active substance abusers,

“who [had] not been able to find what they need to start out on a path to recovery.” The court

acknowledged that both parents regularly attended visitation with M.S. and expressed a desire to

be involved in M.S.’s life but noted that neither parent was ever in a position to exercise “24-hour-


                                                 15
a-day, seven-day-a-week care of this very young child.” In other words, the court found that neither

parent was in a position to provide for M.S.’s physical welfare or safety on an ongoing basis. The

court went on to state that it did not focus only on the parents’ ability to provide for M.S.’s safety

and welfare but focused on other factors as well.

¶ 33   With regard to the development of the child’s identity, the circuit court noted that M.S. was

placed in a foster home shortly after birth and remained in the same foster home at the time of the

hearing. As such, the court determined that the foster home was the place where M.S. grew up and

developed her identity. The court also noted that M.S.’s current home was consistent with her

culture and background because she was placed with a relative. The court additionally noted that

M.S. developed bonds and attachments with her foster family, stating that it was “the only home

she’s ever known.” The court found that removing M.S. from her current home would cause

disruption because her current placement provided her a sense of security, familiarity, and

continuity of affection. The court further noted that M.S. currently attended Little Legends

Learning Center and developed ties there. The court did not place great weight on M.S.’s wishes

and long-term goals, given her young age. The court found that M.S.’s best chance for permanence,

including the need for stability and continuity of relationships, was in her current foster placement.

¶ 34   After considering the factors, the court found that the State proved, by a preponderance of

the evidence and by clear and convincing evidence, that it was in the best interest of M.S. that the

parental rights of Heather O. and Robert S. be terminated. Robert S. timely appealed.

¶ 35                                      II. Analysis

¶ 36   On appeal, Robert S. challenges the circuit court’s judgment terminating his parental rights

to M.S., arguing that the court erred by finding him an unfit parent and by finding it in the best

interest of M.S. to terminate his parental rights. For the reasons that follow, we disagree.


                                                 16
¶ 37   “[T]ermination of parental rights is an extraordinarily serious matter.” In re M.F., 304 Ill.

App. 3d 236, 238 (1999). “The termination of parental rights constitutes a permanent and complete

severance of the parent-child relationship.” In re C.N., 196 Ill. 2d 181, 208 (2001). The Juvenile

Court Act establishes a two-step process for the involuntary termination of parental rights. See 705

ILCS 405/2-29(2) (West 2020). First, the State must prove, by clear and convincing evidence, that

the parent is an unfit person as defined by section 1(D) of the Adoption Act (750 ILCS 50/1(D)

(West 2020)). In re Tiffany M., 353 Ill. App. 3d 883, 889 (2004). Section 1(D) sets forth multiple

grounds “under which a parent may be found unfit, any of which standing alone may support” a

finding of unfitness. Id. If the circuit court finds the parent unfit under one of the enumerated

grounds, the court must then determine whether it is the child’s best interest that parental rights be

terminated. 705 ILCS 405/2-29(2) (West 2020). With this in mind, we consider the specific

arguments made by Robert S. on appeal.

¶ 38   A. Parental Unfitness

¶ 39   Robert S. first argues that the circuit court’s determination that he was an unfit parent was

against the manifest weight of the evidence. Specifically, Robert S. argues that the court’s findings

were against the manifest weight of the evidence, where the court determined that he failed (1) to

make reasonable efforts to correct the conditions that were the basis for the removal of M.S. during

the period from May 15, 2021, to February 15, 2022 (750 ILCS 50/1(D)(m)(i) (West 2020)), and

(2) to make reasonable progress toward M.S.’s return during the time period from May 15, 2021,

to February 15, 2022 (id. § 1(D)(m)(ii)). We disagree.

¶ 40   As noted, in the first step, the State must prove, by clear and convincing evidence, that the

parent is unfit as defined in section 1(D) of the Adoption Act (id. § 1(D)). 705 ILCS 405/2-

29(2), (4) (West 2020). Section 1(D) of the Adoption Act sets forth multiple grounds for unfitness.


                                                 17
750 ILCS 50/1(D) (West 2020). A finding of parental unfitness will not be disturbed unless it is

against the manifest weight of the evidence. In re R.L., 352 Ill. App. 3d 985, 998 (2004). A finding

is against the manifest weight of the evidence only if the opposite conclusion is clearly apparent

or the determination is unreasonable, arbitrary, or not based on the evidence presented. In re D.F.,

201 Ill. 2d 476, 498 (2002).

¶ 41   In the present case, the circuit court found that the State successfully proved two grounds

of unfitness against Robert S. While Robert S. first challenges the court’s finding that he failed to

make reasonable efforts, we begin by considering the court’s finding that Robert S. failed to make

reasonable progress. See Tiffany M., 353 Ill. App. 3d at 891 (“When parental rights are terminated

based upon clear and convincing evidence of a single ground of unfitness, the reviewing court

need not consider additional grounds for unfitness cited by the trial court.”). Specifically, we

consider whether the court’s finding that Robert S. failed to make reasonable progress toward the

return of M.S. during the time period from May 15, 2021, to February 15, 2022, was against the

manifest weight of the evidence.

¶ 42   One ground of unfitness is the failure by a parent “to make reasonable progress toward the

return of the child to the parent during any 9-month period following the adjudication of neglected

or abused minor under Section 2-3 of the Juvenile Court Act of 1987 or dependent minor under

Section 2-4 of that Act.” 750 ILCS 50/1(D)(m)(ii) (West 2020). “Reasonable progress is an

objective standard, focusing on the amount of progress toward the goal of reunification one can

reasonably expect under the circumstances.” (Emphasis omitted.) In re C.M., 305 Ill. App. 3d 154,

164 (1999). Reasonable progress requires, at a minimum, measurable or demonstrable movement

toward the goal of reunification. In re Jacorey S., 2012 IL App (1st) 113427, ¶ 21. “Reasonable




                                                 18
progress exists when the trial court can conclude that it will be able to order the child returned to

parental custody in the near future.” In re Daphnie E., 368 Ill. App. 3d 1052, 1067 (2006).

¶ 43    Although DCFS service plans are an integral part of the statutory scheme, our supreme

court has rejected the view that the sole measurement of parental progress is the parent’s

compliance with service plans. In re C.N., 196 Ill. 2d at 214-15. Instead, the supreme court ruled

that:

        “[T]he benchmark for measuring a parent’s ‘progress toward the return of the child’ under

        section 1(D)(m) of the Adoption Act encompasses the parent’s compliance with the service

        plans and the court’s directives, in light of the condition which gave rise to the removal of

        the child, and in light of other conditions which later become known and which would

        prevent the court from returning custody of the child to the parent.” Id. at 216-17.

Moreover, the Fourth District has repeatedly stated that “a court is duty bound to ensure that

serious parental deficiencies of whatever nature have been corrected before the court permits one

of its wards to be returned to that parent’s custody.” In re L.L.S., 218 Ill. App. 3d 444, 464 (1991);

C.M., 305 Ill. App. 3d at 164; In re C.S., 294 Ill. App. 3d 780, 790 (1998).

¶ 44    Here, the evidence demonstrated that the condition which gave rise to the removal of M.S.

was both parents’ substance abuse issues. The testimony of Kerns, coupled with the family service

plan, demonstrated that Robert S. was required to perform the following service plan tasks:

cooperate with CYFS and DCFS; complete parenting classes; complete domestic violence

counseling; engage in weekly visitation with M.S.; complete individual counseling, along with any

other recommended treatment; complete substance abuse counseling, along with any other

recommended treatment; and complete random drug screens. The evidence showed that Robert S.

cooperated with CYFS and DCFS, successfully completed the parenting classes in September


                                                 19
2021, and engaged in weekly supervised visitation with M.S. without issue. The evidence also

showed that Robert S. engaged in individual and substance abuse counseling but that his

attendance was inconsistent from May 2021 to February 2022. The evidence additionally showed

that Robert S. tested positive for alcohol and THC on multiple occasions from May 2021 to

February 2022. In addition, Robert S. missed multiple drug screens from May 2021 to February

2022. Thus, although Robert S. complied with certain aspects of the service plan, he inconsistently

attended substance abuse counseling and continued to test positive for alcohol and THC throughout

the relevant time period.

¶ 45   In sum, the record reveals that although Robert S. actively worked to complete the tasks

set forth in the service plan from May 15, 2021, to February 15, 2022, he continued to abuse

substances—the condition which gave rise to the removal of M.S.—during the same time period.

Thus, the evidence supported the circuit court’s finding that Robert S. failed to make reasonable

progress toward the return home goal. Accordingly, we cannot say that the court’s finding that

Robert S. was unfit, as defined in section 1(D)(m)(ii) of the Adoption Act, was against the manifest

weight of the evidence.

¶ 46   Because a parent may be found unfit if the State proves only one alleged ground of

unfitness by clear and convincing evidence, we need not address Robert S.’s remaining argument

pertaining to the circuit court’s finding that he failed to make reasonable efforts. See Tiffany M.,

353 Ill. App. 3d at 891. Therefore, we conclude that the court’s determination that Robert S. was

an unfit parent was not contrary to the manifest weight of the evidence.

¶ 47   B. Best Interest Determination

¶ 48   Robert S. next argues that the circuit court’s determination tha it was in the best interest of

M.S. to terminate his parental rights was against the manifest weight of the evidence. We disagree.


                                                 20
¶ 49    As noted, if the circuit court finds the parent unfit, the matter proceeds to a second hearing,

where the State must prove, by a preponderance of the evidence, that it is in the child’s “best

interests” that parental rights be terminated. 705 ILCS 405/2-29(2) (West 2020); In re D.T., 212

Ill. 2d 347, 366 (2004). During the second step of the process, the focus of the court’s scrutiny

shifts from the rights of the parents to the best interests of the child. D.T., 212 Ill. 2d at 365. Section

1-3 of the Juvenile Court Act lists the “best interests” factors that should be considered by the trial

court when making a “best interests” determination. 705 ILCS 405/1-3(4.05) (West 2020).

Specifically, the circuit court must consider the following factors in the context of the child’s age

and developmental needs: (1) the physical safety and welfare of the child, (2) the development of

the child’s identity, (3) the child’s background and ties, (4) the child’s sense of attachments, (5) the

child’s wishes, (6) the child’s community ties, (7) the child’s need for permanence, (8) the

uniqueness of every family and child, (9) the risks attendant to entering and being in substitute

care, and (10) the preferences of the persons available to care for the child. Id. The court’s best

interest determination will be reversed only if it is against the manifest weight of the evidence.

In re T.A., 359 Ill. App. 3d 953, 961 (2005).

¶ 50    Here, the circuit court considered the best interest factors and found it in M.S.’s best interest

that Robert S.’s parental rights be terminated. The evidence showed that M.S. lived with a relative

foster parent in a home with no safety issues. M.S. appeared to be very bonded with her foster

parent and paternal cousin, who also resided in the home. M.S.’s foster parent provided her with a

loving and caring environment. All of M.S.’s needs were met in the foster home, where she had

her own room, bed, and toys. M.S. also attended daycare in her current placement. While there

was evidence that M.S. was bonded with Robert S., the evidence indicated that M.S. needed

permanency. M.S. lived with her relative foster parent since she was removed from the care of her

                                                    21
parents shortly after her birth. In other words, the foster placement was the only home M.S. had

ever known. Moreover, the foster parent expressed willingness to adopt M.S. Based on the

evidence presented, we conclude that the court’s determination that it was in M.S.’s best interest

to terminate Robert S.’s parental rights was not against the manifest weight of the evidence.

¶ 51                                   III. Conclusion

¶ 52   For the reasons stated, we affirm the circuit court’s judgment terminating the parental rights

of Robert S.



¶ 53   Affirmed.




                                                22